                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                            May 26, 2020
Via ECF
The Honorable Eric R. Komitee, U.S.D.J.
United States District Court
Eastern District of New York
100 Federal Plaza,
Central Islip, New York 11722

                 Re:   Allen v. Lodging Solutions, LLC., et al.
                       Case No. 2:20-cv-00859

Dear Judge Komitee:

       We are counsel for Plaintiff. We write to inform Your Honor that Plaintiff intends to file a
First Amended Complaint in response to Defendants’ letter requesting a pre-motion conference
(Dkt. No. 37). Plaintiff will file the First Amended Complaint by June 3, 2020.

       We thank Your Honor for considering this matter.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    All parties via ECF
